Cite as 2015 Ark. App. 510

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CR-15-26


                                                   Opinion Delivered   SEPTEMBER 23, 2015

LEONARD LEE MCDONALD                               APPEAL FROM THE CRITTENDEN
                  APPELLANT                        COUNTY CIRCUIT COURT
                                                   [NO. CR-09-1306]
V.
                                                   HONORABLE RALPH WILSON, JR.
                                                   JUDGE
STATE OF ARKANSAS
                                  APPELLEE         AFFIRMED



                             KENNETH S. HIXSON, Judge


       This is an appeal of a revocation proceeding. Appellant Leonard McDonald pleaded

guilty to second-degree battery in 2010, for which he received a three-year suspended

imposition of sentence (SIS). In 2013, appellant violated the terms of the 2010 SIS and

appellant’s SIS was revoked in March 2013.1 The trial court then sentenced appellant to three

years in prison to be followed by three years of SIS, conditioned on certain behaviors.

       Appellant was released from prison on parole on April 24, 2014. As part of the

conditions for his SIS upon release from prison, the fines and costs associated with his sentence

were to be paid to the sheriff’s office in $50-per-month installments. Other conditions

required that he live a law-abiding life and not commit any violation of municipal, state, or

federal law.

       1
       An appeal of that revocation was affirmed by our court in McDonald v. State, 2014
Ark. App. 43. It was presented as a no-merit appeal.
                                  Cite as 2015 Ark. App. 510

       The record indicated that appellant was back in jail at the Crittenden County

Detention Center shortly after his release from prison.2 On June 6, 2014, the Crittenden

County Detention Center performed a routine search of the inmates and facility. Appellant

was searched, and a substance later determined to be cocaine was found on his person. A

search under a sleeping mat, in the pod where appellant was housed, uncovered a cigarette

lighter and rolling papers.

       The State filed a petition to revoke appellant’s SIS on June 11, 2014. The State alleged

a failure to pay fines, costs, and fees as directed, the possession of a controlled substance,3 and

the commission of the crime of “furnishing prohibited articles”4 into the Crittenden County

Detention Center. Following a hearing in October 2014, the circuit court found that

appellant had violated his SIS by failing to make the required payments and by furnishing

prohibited articles. The judgment upon revocation was filed of record in October 2014, in

which appellant was sentenced to serve three years in prison, and this timely appeal followed.

       Appellant argues that the trial court committed clear error because neither basis alleged

in support of revoking his SIS is supported by a preponderance of the evidence and that the

trial court erred by not considering the factors enumerated in Arkansas Code Annotated

section 5-4-205(f)(3) regarding a probationer’s ability and willingness to pay. We hold that

       2
       The record does not indicate the reason why appellant was incarcerated at the
Crittenden County Detention Center.
       3
       The allegation of possession of a controlled substance, cocaine, was withdrawn by the
prosecutor and dismissed at the hearing due to evidentiary issues.
       4
        The cigarette lighter and rolling papers were alleged to be “prohibited articles” under
the statute.

                                                2
                                  Cite as 2015 Ark. App. 510

the trial court did not clearly err in revoking appellant’s SIS on the basis of failure to make

payments as ordered. We, therefore, need not address whether appellant violated his SIS by

furnishing prohibited articles.

       The burden upon the State in a revocation proceeding is to prove by a preponderance

of the evidence that the defendant inexcusably failed to comply with at least one condition

of his probation, as alleged in the State’s petition. Amos v. State, 2011 Ark. App. 638; Maxwell

v. State, 2009 Ark. App. 533, 336 S.W.3d 881; Ark. Code Ann. § 16-93-308(d) (Supp. 2011).

This court will not reverse unless the trial court’s findings are clearly against the

preponderance of the evidence, and our court defers to the credibility determinations made

by the trial court and the weight it assigns to the evidence. Gossett v. State, 87 Ark. App. 317,

191 S.W.3d 548 (2004). Once the State introduces evidence of nonpayment, the defendant

then has the burden of going forward with some reasonable excuse for his failure to pay as

ordered. Sanders v. State, 2012 Ark. App. 697. The State need only prove one violation in

order to support the revocation of probation. Id.

       Here, the State offered testimony that a condition of appellant’s SIS was that he make

payments in the amount of $50 per month and that appellant failed to make those payments.

Appellant elected not to testify on his own behalf to offer an excuse for nonpayment. The

trial judge found that the State’s alleged violation was proved by a preponderance of the

evidence. Just prior to the trial court announcing a sentence, appellant commented that he

had been jailed for the most part and that he did not pay because he was so briefly on “the

street.”


                                               3
                                 Cite as 2015 Ark. App. 510

       Once the State introduced evidence of nonpayment, the burden of going forward

shifted to appellant to offer some reasonable excuse for his failure to pay as directed. Trotter

v. State, 2015 Ark. App. 408; Peals v. State, 2015 Ark. App. 1, 453 S.W.3d 151. Appellant

did not present any evidence in support of an alleged inability to pay or other justification for

nonpayment. The trial court’s decision is not clearly erroneous or clearly against the

preponderance of the evidence. Ta v. State, 2015 Ark. App. 220, 549 S.W.3d 325.

       Appellant also asserts that the trial court erred by not considering the factors

enumerated in Arkansas Code Annotated section 5-4-205(f)(3) regarding a probationer’s

ability and willingness to pay, but those statutory considerations are applicable only to

payments required toward restitution. Appellant was not ordered to pay restitution.

       Our court does not reverse in the absence of clear error, and we defer to credibility

determinations made by the trial court. Id. We affirm the trial court’s finding that the

allegation of inexcusable nonpayment was proved by a preponderance of the evidence. This

renders unnecessary any discussion of the other alleged violation of conditions.

       The revocation of appellant’s SIS is affirmed.

       KINARD and GRUBER, JJ., agree.

       C. Brian Williams, for appellant.

       Leslie Rutledge, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




                                               4